[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter came before the court on defendant's motion for modification and plaintiff's motion for contempt.
On September 8, 1997, the court had reduced the alimony payments from $350 to $300 based on financial affidavits filed by the parties dated September 8, 1997.
On October 14, 1997, the court found the defendant in contempt and ordered the matter continued to November 10, 1997, for further proceedings.
On October 14, 1997, the financial affidavit of the defendant reflected a further erosion of his earnings from $1500 per week to $923 per week. The court is not convinced that the defendant has carried his burden of showing a substantial change of circumstance to justify a change in the order. There has been a reduction in the income, however, this appears to the court to be short lived. Accordingly, the court will suspend the payment of the full amount of the $300 for the period September 8, 1997 to November 17, 1997, and order that only $200 each week be paid with the balance of $100 per week be added to the arrearage.
In summation, the court finds the arrearage to September 8, 1997, to be $3500 less the $450 which was paid. Any other moneys received on the arrearage shall be credited to the defendant.
The amount due from September 8, 1997 to November 17, 1997, is $1800 with an additional $900 in payments which are suspended.
CT Page 8170
The total arrearage as of November 17, 1997, is $5750 less any amount received on the arrearage on or after September 8, 1997.
This arrearage is ordered to be paid as follows:
a) $50 per week commencing July 27, 1998.
b) $1000 lump sum on or before August 24, 1998.
c) $1000 lump sum on or before October 19, 1998.
d) $1000 lump sum on or before December 21, 1998.
e) $1000 lump sum on or before February 17, 1999.
Mihalakos, J.